Cite as 2014 Ark. 337

                   SUPREME COURT OF ARKANSAS
                                          No.   CV-14-122

                                                     Opinion Delivered July 31, 2014

                                                     APPELLEE’S MOTION TO DISMISS
JIMMY SMITH                                          APPEAL
                                 APPELLANT           [LINCOLN COUNTY CIRCUIT
                                                     COURT, NO. 40CV-13-109]
V.
                                                     HONORABLE JODI RAINES DENNIS,
RAY HOBBS, DIRECTOR, ARKANSAS                        JUDGE
DEPARTMENT OF CORRECTION
                       APPELLEE
                                                     MOTION GRANTED.


                                           PER CURIAM

       On February 7, 2014, appellant Jimmy Smith lodged an appeal in this court from a circuit

court order that had dismissed his pro se petition for writ of habeas corpus. The appellee State

now asks that the appeal be dismissed for appellant’s failure to submit a brief.

       Appellant was informed that his brief-in-chief was due here no later than March 19, 2014.

As of the date of this opinion, he has not tendered a brief or filed a motion to file a belated brief.

He has taken no action to pursue the appeal.

       Failure of an appellant who is acting pro se to file a brief in an appeal is cause for

dismissal of the appeal. Ball v. State, 2014 Ark. 152 (per curiam); Farnsworth v. State, 2013 Ark.
484 (per curiam); Butler v. Hobbs, 2012 Ark. 162 (per curiam); Barker v. Hobbs, 2011 Ark. 420 (per

curiam); Ingold v. State, 2009 Ark. 611 (per curiam); Vickers v. State, 2009 Ark. 585 (per curiam);

Pineda v. State, 2009 Ark. 554 (per curiam).

       Motion granted.